342 S.W.3d 923 (2011)
STATE of Missouri, Respondent,
v.
Damon SIMPSON, Appellant.
No. WD 72056.
Missouri Court of Appeals, Western District.
June 28, 2011.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, and KAREN KING MITCHELL and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
This is a first-degree murder case. The issue is whether the State adduced sufficient evidence to meet the deliberation element. The defendant discussed with another person his plan to murder the victim, and he executed that plan, shooting the victim three times, attempting to conceal the nature of the murder by making it appear that the victim had been killed in a robbery, and leaving the scene. We hold that there was sufficient evidence for a reasonable juror to conclude, beyond a reasonable doubt, that the defendant killed the victim with deliberation. Accordingly, we affirm. Rule 30.25(b).